Exhibit 10.12

 

 

FORM OF NOTE

November 30, 2016

FOR VALUE RECEIVED, the undersigned (the “Company”) hereby promises to pay to
__________________________ or registered assigns (the “Lender”), in accordance
with the provisions of the Credit Agreement (as hereinafter defined), the
principal amount of each Loan from time to time made by the Lender to the
Company under that certain Fourth Amended and Restated Credit Agreement, dated
as of November 30, 2016 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”, the
terms defined therein being used herein as therein defined), among the Company,
the Lenders from time to time party thereto, Bank of America, N.A., as
Administrative Agent, Swing Line Lender and an L/C Issuer, and Wells Fargo Bank,
National Association, as an L/C Issuer.  

The Company promises to pay interest on the unpaid principal amount of each Loan
from the date of such Loan until such principal amount is paid in full, at such
interest rates and at such times as provided in the Credit Agreement.  Except as
otherwise provided in Section 2.04(f) of the Credit Agreement with respect to
Swing Line Loans, all payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office.  If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Credit Agreement.

This Note is one of the Notes referred to in the Credit Agreement, is entitled
to the benefits thereof and may be prepaid in whole or in part subject to the
terms and conditions provided therein.  This Note is also entitled to the
benefits of the Subsidiary Guaranty and is secured by the Collateral.  This Note
is issued in replacement of a Note dated July 23, 2014, issued to the Lender
pursuant to the Credit Agreement (the “Existing Note”), and does not effect any
refinancing or extinguishment of the indebtedness and obligations of such
Existing Note and is not a novation but is a replacement of such Existing
Note.  Upon the occurrence and continuation of one or more of the Events of
Default specified in the Credit Agreement, all amounts then remaining unpaid on
this Note shall (if required by the Credit Agreement) become, or may be declared
to be, immediately due and payable all as provided in the Credit
Agreement.  Loans made by the Lender shall be evidenced by one or more loan
accounts or records maintained by the Lender in the ordinary course of business.
The Lender may also attach schedules to this Note and endorse thereon the date,
amount and maturity of its Loans and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

[Signature page follows]




--------------------------------------------------------------------------------

 

 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NORTH CAROLINA.

SONIC AUTOMOTIVE, INC.

By: Name:

Title:

 

 

 

 

NOTE

(Sonic Automotive, Inc. – Senior Facility)

Signature Page

--------------------------------------------------------------------------------

 

 

LOANS AND PAYMENTS WITH RESPECT THERETO

Date

Type of Loan Made

Amount of Loan Made

End of Interest Period

Amount of Principal or Interest Paid This Date

Outstanding Principal Balance This Date

Notation Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 